*764SUMMARY ORDER
Plaintiff appeals from a judgment dated March 15, 2004, granting defendant’s Rule 50 motion for judgment as a matter of law.
We review the District Court’s grant of a Rule 50 motion under a de novo standard, and apply “the same standard as the district court itself was required to apply.” Diesel v. Town of Lewisboro, 232 F.3d 92, 103 (2d Cir.2000). ‘We have held that ‘[jjudgment as a matter of law may not properly be granted under Rule 50 unless the evidence, viewed in the light most favorable to the opposing party, is insufficient to permit a reasonable juror to find in her favor.’” Davis v. Rodriguez, 364 F.3d 424, 432 (2d Cir.2004) (quoting Galdieri-Ambrosini v. National Realty & Dev. Corp., 136 F.3d 276, 289 (2d Cir.1998)).
The District Court orally granted defendant’s Rule 50 motion after observing that plaintiff had offered no evidence at trial regarding any of the triable issues in the case. We reject plaintiffs arguments on appeal for the reasons stated by the District Court at trial on March 9, 2004.
We have considered all of plaintiffs claims on appeal and found them to be without merit. We hereby AFFIRM the judgment of the District Court.
We hereby DENY plaintiffs motions for non-compliance order against defendant and for substitution of attorney.